IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. 75,011 & 75,012


EX PARTE CARL PAUL JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM TARRANT COUNTY



 Per Curiam.
O P I N I O N

 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant pleaded guilty to capital murder and
attempted capital murder and was sentenced to life in prison for each offense.  Applicant filed
pro se notice of appeal in each cause but the appeals were dismissed.  Johnson v. State, Nos.
02-00-00271, 272-CR (Tex. App. -- Fort Worth, delivered October 5, 2000).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him of the result of
his appeal or that he could seek discretionary review, pro se.   The trial court found that
Applicant was denied the opportunity to file a timely petition for discretionary review, and
recommended that he be afforded the opportunity to do so.	
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file out-of-time petitions for discretionary review from his convictions in cause numbers 0760746-A and
0759642-A from Criminal District Court Three of Tarrant County.  Applicant is ordered
returned to the point at which he can file a meaningful petition for discretionary review.   For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the Court of Appeals' decision had been rendered on the day the mandate of this Court issues. 
We hold that should Applicant desire to seek discretionary review, he must take affirmative
steps to see that his petition is filed in the Court of Appeals within thirty days of the date the
mandate of this Court has issued.

DELIVERED: September 15, 2004
DO NOT PUBLISH